Case: 14-20141      Document: 00512871144         Page: 1    Date Filed: 12/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20141
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JONATHON EARL MARSHALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-748-1


Before KING, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jonathon Earl
Marshall has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Marshall has not filed a response.
       During the pendency of this appeal, Marshall completed the sentence
imposed upon revocation of supervised release and was released from custody.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20141   Document: 00512871144    Page: 2   Date Filed: 12/16/2014


                               No. 14-20141

Because no additional term of supervised release was imposed, this appeal is
moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v. Southerland, 821
F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is DISMISSED as moot,
and counsel’s motion for leave to withdraw is DENIED as unnecessary.




                                     2